 

Exhibit 10.1

 

JOINDER AND FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT,
FIRST AMENDMENT TO AMENDED AND RESTATED
SECURITY AGREEMENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED GUARANTY AGREEMENT

 

THIS JOINDER AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, FIRST
AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED GUARANTY AGREEMENT (this "Amendment") is entered into as of
June 4, 2015, by and among Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, as the arranger and administrative agent (the "Agent") for
the Lenders (as defined in the Credit Agreement referred to below), PNC BANK,
NATIONAL ASSOCIATION, as a Lender (the "New Lender"), the other Lenders party
hereto, WABASH NATIONAL CORPORATION, a Delaware corporation ("Wabash"), certain
Subsidiaries of Wabash designated on the signature pages hereto as borrowers
(together with Wabash, such Subsidiaries are collectively referred as the
"Borrowers") and certain Subsidiaries of Wabash designated on the signature
pages hereto as guarantors (such Subsidiaries are collectively referred to as
the "Guarantors" and together with the Borrowers, such Guarantors are
collectively referred to as the "Loan Parties").

 

WHEREAS, the Borrowers, Agent, and Lenders are parties to that certain Amended
and Restated Credit Agreement dated as of May 8, 2012 (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement");

 

WHEREAS, the Loan Parties and Agent are parties to that certain Amended and
Restated Security Agreement dated as of May 8, 2012 (as amended, restated,
modified or supplemented from time to time, the "Security Agreement");

 

WHEREAS, the Guarantors and Agent are parties to that certain Amended and
Restated Guaranty Agreement dated as of May 8, 2012 (as amended, restated,
modified or supplemented from time to time, the "Guaranty Agreement");

 

WHEREAS, New Lender has agreed to join the Credit Agreement as a Lender on the
date hereof; and

 

WHEREAS, the Borrowers have requested that Lenders agree to amend the Credit
Agreement, the Security Agreement and the Guaranty Agreement in certain respects
as set forth herein, and Lenders have agreed to the foregoing, on the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.          Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.

 

 

 

 

2.           Joinder; Inter-Lender Assignments.

 

(a)          Upon the effectiveness of this Amendment, New Lender (i) hereby
joins the Credit Agreement as a Lender and shall have the rights and obligations
of a Lender under the Loan Documents; (ii) confirms that it has received copies
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (iii) agrees that it will, independently
and without reliance upon Agent or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (iv) confirms that it is an Eligible Transferee; (v) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vi) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

(b)          Upon the effectiveness of this Amendment each Lender and each
Exiting Lender (as defined below) hereby sells and assigns to each other Lender,
without recourse, representation or warranty (except as set forth below), and
each such Lender hereby purchases and assumes from each assigning Lender and
Exiting Lender a percentage interest in the Revolver Commitment and Revolver
Usage, as applicable, as may be required to reflect the allocation of Revolver
Commitment and Revolver Usage set forth on Schedule C-1 hereto. Upon the
effectiveness of this Amendment, the Lenders agree to make such inter-Lender
wire transfers as may be required to give effect to the foregoing assignments
and assumptions and, as a result of such assignments and assumptions, each
Lender and Exiting Lender in accordance with this Section 2(b) shall be
absolutely released from any obligations, covenants or agreements with respect
to the Revolver Commitments and Revolver Usage so assigned. With respect to such
Revolver Commitments and Revolver Usage so assigned, each assigning Lender and
Exiting Lender makes no representation or warranty whatsoever, except that it
represents and warrants that it is the legal and beneficial owner of the same,
free and clear of any adverse claim. Each Person party to the Credit Agreement
as a Lender immediately prior to the effectiveness of this Amendment that is not
listed as a "Lender" on Schedule C-1 to the Credit Agreement, as amended hereby
(each such Person, an "Exiting Lender"), shall upon the effectiveness of this
Amendment, be deemed to have assigned all of its Revolver Usage and Revolver
Commitments pursuant to this Section 2(b) to the Lenders listed on Schedule C-1
hereto as set forth above and each such Exiting Lender (i) shall no longer be a
party to the Credit Agreement, (ii) relinquishes its rights under the Credit
Agreement and other Loan Documents (except those surviving the termination of
the Revolver Commitments and payment in full of the Obligations owing to such
Exiting Lender), and (iii) is hereby released from its obligations under the
Credit Agreement and other Loan Documents.

 

(c)          Nothing contained herein shall constitute a novation of any
Obligation.

 

3.           Amendments to Credit Agreement. In reliance upon the
representations and warranties of the Borrowers set forth in Section 9 below,
and subject to the satisfaction of the conditions to effectiveness set forth in
Section 8 below, the Credit Agreement is hereby amended as follows:

 

-2-

 

 

(a)          The parenthetical set forth in Section 2.1(c)(B) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

(other than a Permitted Lien which is a permitted purchase money Lien or the
interest of a lessor under a Capital Lease, Liens securing the Term Loan
Indebtedness and subject to the Intercreditor Agreement or Liens securing any
Additional Indebtedness and subject to the applicable intercreditor agreement)

 

(b)          The lead-in language to Section 2.4(b)(ii) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

(ii)          At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied to the Obligations as follows:

 

(c)          Clause (y) of the second proviso in Section 2.4(e)(ii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

and (y) in the case of the Term Priority Collateral, Borrowers and their
Subsidiaries shall not have the right to use such Net Cash Proceeds to make such
replacements, purchases or construction unless, while the Term Loan Credit
Agreement is in effect or any Additional Indebtedness is outstanding, such
replacements, purchases and construction are permitted by the terms of the Term
Loan Credit Agreement (as in effect on the date hereof, or in the case of the
Net Cash Proceeds from the sale or other disposition of the Real Property
Collateral located at 10498 North Vancouver Way, Portland, Oregon as may be
consented by the requisite lenders party to the Term Loan Credit Agreement) and
such agreements, instruments or documents delivered in connection with any
Additional Indebtedness or, if the Term Loan Credit Agreement is no longer in
effect and no Additional Indebtedness is outstanding, such Net Cash Proceeds are
in excess of $1,500,000 in any given fiscal year.

 

(d)          The reference to "0.375%" in Section 2.10(b) of the Credit
Agreement is hereby replaced with a reference to "0.25%" in lieu thereof.

 

(e)          Section 2.10(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

-3-

 

 

(c)          audit, appraisal, field examination, and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per auditor, plus reasonable out-of-pocket expenses for each financial
audit of the Loan Parties performed by personnel employed by Agent, (ii) if
implemented, a fee of $1,000 per day, per applicable individual, plus reasonable
out-of-pocket expenses for the establishment of electronic collateral reporting
systems, and (iii) the actual charges paid or incurred by Agent if it elects to
employ the services of one or more third Persons to perform financial audits of
the Loan Parties, to establish electronic collateral reporting systems, or any
portion thereof, or to appraise the Collateral consisting of Inventory, or any
portion thereof or, to the extent required by applicable law, Real Property;
provided, however, that (A) so long as no Event of Default shall have occurred
and be continuing and (x) Borrowers have Excess Availability in an amount equal
to or greater than 15% of the Maximum Revolver Amount, Borrowers shall not be
obligated to reimburse Agent for more than 1 audit during any calendar year, or
(y) Borrowers have Excess Availability in an amount less than 15% of the Maximum
Revolver Amount, Borrowers shall not be obligated to reimburse Agent for more
than 2 audits during any calendar year, and (B) so long as no Event of Default
shall have occurred and be continuing, Borrowers shall not be obligated to
reimburse Agent for more than 1 appraisal during any calendar year of each of
the following types of Collateral: Inventory consisting of trailers and
Inventory consisting of raw materials, parts and work-in-process; provided,
further, however, that to the extent an Event of Default has occurred and is
continuing, Borrowers shall be obligated to reimburse Agent for all fees and
charges for each audit and appraisal during any calendar year.

 

(f)          A new Clause (j) is hereby added to Section 2.14 of the Credit
Agreement at the end of such Section as follows:

 

(j)          Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
guaranty and otherwise honor all Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.14(j) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.14(j), or
otherwise under the Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.14(j) shall
remain in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 2.14(j) constitutes and this
Section 2.14(j) shall be deemed to constitute a "keepwell, support or other
agreement" for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act

 

(g)          Section 3.3 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

3.3          Maturity.

 

This Agreement shall continue in full force and effect for a term ending on the
Maturity Date. The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice to
Administrative Borrower upon the occurrence and during the continuation of an
Event of Default.

 

-4-

 

 

(h)          Section 4.4(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(b)          Agent's Liens are validly created, perfected and first priority
Liens, subject, with respect to their priority, only to Permitted Liens which
are either permitted purchase money Liens, the interests of lessors under
Capital Leases, Liens for taxes on real property that are not yet due and
payable, Liens securing the Term Loan Indebtedness on Term Priority Collateral
or Liens securing any Additional Indebtedness on Term Priority Collateral.

 

(i)          Section 4.10(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(a)          After giving effect to the Advances made hereunder and the Letters
of Credit and Reimbursement Obligations to be issued hereunder, and the
consummation of the other transactions contemplated hereby, including, without
limitation, the consummation of the Closing Date Acquisition and the issuance of
the Term Loan Indebtedness, the Permitted Convertible Notes and any Additional
Indebtedness, the Loan Parties, on a consolidated basis, are Solvent.

 

(j)          The first sentence of Section 5.7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

Subject to Section 2.10(c), permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Administrative Borrower.

 

(k)          The proviso in clause (a) of Section 5.11 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

; provided that such joinder to the Guaranty, the Security Agreement, and such
other security documents shall not be required to be provided to Agent with
respect to any Foreign Subsidiary, so long as such Subsidiary does not guaranty
any of the Term Loan Indebtedness or any Additional Indebtedness,

 

(l)           Section 6.7(a)(i) of the Credit agreement is hereby amended by
adding a new clause (E) to the end of such Section as follows:

 

or (E) any Additional Indebtedness, which is addressed in Section 6.7(a)(v).

 

-5-

 

 

(m)         Section 6.7(a)(ii)(A) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(A)         the optional redemption or purchase for cash by Administrative
Borrower of some or all of the Permitted Convertible Notes with the proceeds of
any Additional Indebtedness.

 

(n)          Section 6.7(a) of the Credit Agreement is hereby amended by adding
a new clause (v) to the end of such Section as follows:

 

(v) optionally or mandatorily pay, prepay, redeem, defease, purchase or
otherwise acquire any or all of the Additional Indebtedness, except for (A) the
mandatory prepayment of the Additional Indebtedness in connection with customary
asset sales (or casualty or condemnation events) and change of control offers,
in each case, to the extent permitted under the applicable intercreditor
agreement, and (B) optional prepayments of any Additional Indebtedness from time
to time, so long as (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) both immediately prior to, and
immediately after giving effect to, the making of such optional prepayment,
Excess Availability is not less than $35,000,000, or

 

(o)          Section 6.7(b)(i) of the Credit Agreement is hereby amended by
adding a new clause (F) to the end of such Section as follows:

 

and (F) any Additional Indebtedness to the extent permitted pursuant to the
terms of the applicable intercreditor agreement,

 

(p)          Clause (c) of Section 6.9 of the Credit Agreement is hereby amended
by deleting the phrase "so long as both prior to, and immediately after giving
effect to, the making of such Restricted Junior Payment, Excess Availability is
not less than $35,000,000," at the end thereof and replacing it with the
following:

 

so long as (i)(A) on a pro forma basis immediately after giving effect to the
making of such Restricted Junior Payment, Borrower and their Subsidiaries would
have a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0 for the 4 fiscal
quarter period ended immediately prior to the proposed date of consummation of
such Proposed Restricted Junior Payment, and (B) both immediately prior to, and
immediately after giving effect to, the making of such proposed Restricted
Junior Payment, Borrowers shall have Excess Availability in an amount equal to
or greater than 15% of the Maximum Revolver Amount, or (ii) both immediately
prior to, and immediately after giving effect to, the making of such proposed
Restricted Junior Payment, Borrowers shall have Excess Availability in an amount
equal to or greater than 20% of the Maximum Revolver Amount,

 

-6-

 

 

(q)          Clause (f)(i) of Section 6.9 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

(i)          the optional redemption or purchase for cash by Administrative
Borrower of some or all of the Permitted Convertible Notes with the proceeds of
any Additional Indebtedness.

 

(r)          Section 8.7 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

8.7         If there is (a) a default under or breach of the Permitted
Convertible Notes, the Permitted Convertible Note Indenture or any other
Permitted Convertible Notes Document, in each case after expiration of any
applicable cure or grace period (and to the extent not waived pursuant to the
terms thereof), (b) an "Event of Default" (as defined in the Term Loan
Indebtedness Documents), (c) a default in one or more agreements to which a Loan
Party, any of its Domestic Subsidiaries or any of its Material Foreign
Subsidiaries is a party with one or more third Persons relative to a Loan
Party's or any of such Subsidiaries' Indebtedness involving an aggregate amount
of $15,000,000 or more, and, in the case of this clause (c), such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by the holders of the related Indebtedness, irrespective of whether
exercised, to accelerate the maturity of such Loan Party's or such Subsidiary's
obligations, or (d) a default under or breach of any agreements, instruments or
documents delivered in connection with any Additional Indebtedness, in each case
after expiration of any applicable cure or grace period (and to the extent not
waived pursuant to the terms thereof); provided that no such event under the
Term Loan Indebtedness Documents (other than a payment default) or any
agreements, instruments or documents delivered in connection with any Additional
Indebtedness (other than a payment default) shall constitute an Event of Default
under this Section 8.7 until the earliest to occur of (x) the date that is
thirty (30) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the Term
Loan Indebtedness or such Additional Indebtedness, as applicable, and (z) the
exercise of any remedies by (1) the Term Loan Administrative Agent or collateral
agent or any lenders holding Term Loan Indebtedness (or Refinancing Indebtedness
in respect thereof) in respect of any Collateral or (2) any collateral agent or
any lenders holding Additional Indebtedness (or Refinancing Indebtedness in
respect thereof) in respect of any Collateral.

 

(s)          The parenthetical set forth in Section 8.10 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

(subject to Permitted Liens which are permitted purchase money Liens, interests
of a lessor under a Capital Lease, Liens securing the Term Loan Indebtedness on
Term Priority Collateral or Liens securing any Additional Indebtedness on Term
Priority Collateral)

 

-7-

 

 

(t)          The table set forth in the definition of "Base Rate Margin"
contained on Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Level   Monthly Average Excess Availability   Base Rate Margin I   If the
Monthly Average Excess Availability is greater than $60,000,000   50 percentage
points           II   If the Monthly Average Excess Availability is greater than
$30,000,000 and less than or equal to $60,000,000   75 percentage points        
  III   If the Monthly Average Excess Availability is less than or equal to
$30,000,000   100 percentage points

 

(u)          The definition of "Change of Control" contained on Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Stock of Administrative Borrower having the right to vote
for the election of members of the Board of Directors, (b) Administrative
Borrower fails to own and control, directly or indirectly, 100% of the Stock of
each other Loan Party, or (c) any "change in control" or "change of control" or
terms or circumstances of similar import occurs under the Term Loan Indebtedness
Documents, the Permitted Convertible Notes Documents or any agreements,
instruments or documents delivered in connection with any Additional
Indebtedness.

 

(v)         The definition of "Continuing Director" contained on Schedule 1.1 to
the Credit Agreement is hereby deleted.

 

(w)        The reference to "12.5%" set forth in the definition of "Financial
Covenant Trigger Event" contained on Schedule 1.1 to the Credit Agreement is
hereby replaced with a reference to "10.0%" in lieu thereof.

 

(x)         The definition of "LIBOR Rate" contained on Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

"LIBOR Rate" means the greater of (a) rate per annum appearing on Bloomberg
L.P.'s (the "Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest or demonstrable error and (b) zero.

 

-8-

 

 

(y)         The table set forth in the definition of "LIBOR Rate Margin"
contained on Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Level   Monthly Average Excess Availability   LIBOR Rate Margin I   If the
Monthly Average Excess Availability is greater than $60,000,000   150 percentage
points           II   If the Monthly Average Excess Availability is greater than
$30,000,000 and less than or equal to $60,000,000   175 percentage points      
    III   If the Monthly Average Excess Availability is less than or equal to
$30,000,000   200 percentage points

 

(z)          The definition of "Maturity Date" contained on Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

"Maturity Date" shall mean June 4, 2020; provided that if the Permitted
Convertible Notes (and any Refinancing Indebtedness in respect thereof) are not
converted, redeemed, repurchased or refinanced in full on or before the date
that is 121 days prior to the maturity date of the Permitted Convertible Notes
pursuant to one or more transactions permitted under this Agreement, such that
the maturity date in respect of the Permitted Convertible Notes (and any
Refinancing Indebtedness in respect thereof) is not at least 121 days after the
Maturity Date, the Maturity Date shall be the date that is 121 days prior to the
maturity date of the Permitted Convertible Notes (such date, the "Springing
Maturity Date"); provided further, that no Springing Maturity Date shall be
deemed to occur if on the Springing Maturity Date and at all times following the
Springing Maturity Date until the Permitted Convertible Notes (and any permitted
Refinancing Indebtedness in respect thereof, the maturity date of which is not
at least 121 days after the Maturity Date) are converted, redeemed, repurchased
or refinanced in full, (a) the Borrower maintains Liquidity of not less than
$125,000,000 and (b) after giving pro forma effect to such conversion,
redemption, repurchase or refinance of the Permitted Convertible Notes, Excess
Availability would be at least $25,000,000.

 

(aa)       The reference to "$150,000,000" set forth in the definition of
"Maximum Revolver Amount" contained on Schedule 1.1 to the Credit Agreement is
hereby replaced with a reference to "$175,000,000" in lieu thereof.

 

-9-

 

 

(bb)       The definition of "Obligations" contained on Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

"Obligations" means, without duplication, (a) all loans (including the Advances
(inclusive of Protective Advances and Swing Loans)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any
Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, and (c) all Bank
Product Obligations; provided, that anything to the contrary contained in the
foregoing notwithstanding, the Obligations shall not include any Excluded Swap
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

(cc)       Clause (c) set forth in the definition of "Permitted Acquisition"
contained on Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

-10-

 

 

(c) (i)    (A) Borrowers have provided Agent with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowers and Agent created by adding the historical combined financial
statements of Borrowers (including the combined financial statements of any
other Person or assets that were the subject of a prior Permitted Acquisition
during the relevant period) to the historical consolidated financial statements
of the Person to be acquired (or the historical financial statements related to
the assets to be acquired) pursuant to the proposed Acquisition), Borrowers and
their Subsidiaries (1) would have been in compliance with the financial
covenants in Section 7 of the Agreement for the 4 fiscal quarter period ended
immediately prior to the proposed date of consummation of such proposed
Acquisition (including, without limitation, Borrowers and their Subsidiaries
would have a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0 for such
period), and (2) are projected to be in compliance with the financial covenants
in Section 7 for the 4 fiscal quarter period ended one year after the proposed
date of consummation of such proposed Acquisition (including, without
limitation, Borrowers and their Subsidiaries would have a Fixed Charge Coverage
Ratio of not less than 1.1 to 1.0 for such period), and (B) Borrowers shall have
Excess Availability in an amount equal to or greater than 15% of the Maximum
Revolver Amount both immediately prior to, and immediately after giving effect
to, the consummation of the proposed Acquisition, or (ii) Borrowers shall have
Excess Availability in an amount equal to or greater than 20% of the Maximum
Revolver Amount both immediately prior to, and immediately after giving effect
to, the consummation of the proposed Acquisition,

 

(dd)       Clause (e) set forth in the definition of "Permitted Acquisition"
contained on Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(e)          [Reserved],

 

(ee)        Clause (k) set forth in the definition of "Permitted Acquisition"
contained on Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(k)          such Acquisition shall not be prohibited under either the Term Loan
Indebtedness Documents or any agreement, instrument or document delivered in
connection with any Additional Indebtedness or Agent shall have received
evidence that the requisite number of lenders under the Term Loan Indebtedness
Documents and such agreements, instruments or documents delivered in connection
with any Additional Indebtedness, as applicable, have consented to such
Acquisition.

 

(ff)         Clause (r) set forth in the definition of "Permitted Indebtedness"
contained in Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(r)          Term Loan Indebtedness and Additional Indebtedness in an aggregate
principal amount not to exceed (i) $375,000,000, less the aggregate amount of
Revolver Increases under this Agreement, plus (ii) the amount of obligations in
respect of (A) Secured Hedge Obligations and (B) Secured Cash Management
Obligations (in the case of each of the foregoing clauses (A) and (B), as
defined in the Term Loan Agreement) at any time outstanding, in each case, and
any Refinancing Indebtedness in respect of such Indebtedness,

 

-11-

 

 

(gg)      The definition of "Permitted Liens" contained in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the word "and" at the end of
clause (u) therein, deleting the "." and adding "; and" at the end of clause (v)
therein and adding the following new clause (w) at the end of such Section as
follows:

 

(w)        Liens on Collateral securing Additional Indebtedness and any
Refinancing Indebtedness in respect thereof; provided that any such Liens
(i) are subordinated to the Liens on ABL Priority Collateral securing the
Obligations on terms consistent with the Intercreditor Agreement or otherwise
reasonably acceptable to Agent, (ii) do not encumber any property or assets of
the Borrowers or any Subsidiary other than the Collateral and (iii) are subject
to the Intercreditor Agreement as "Junior Lien Obligations" or "Other Pari Passu
Lien Obligations" (as such terms are defined in the Intercreditor Agreement) or
an intercreditor agreement in form and substance reasonably acceptable to Agent.

 

(hh)       Clauses (a) and (b) of the definition of "Refinancing Indebtedness"
contained in Schedule 1.1 to the Credit Agreement are hereby amended and
restated in their entirety as follows:

 

(a)          except in the case of Term Loan Indebtedness or any Additional
Indebtedness and, in each case, any refinancing, replacement, renewal of
extension thereof, such refinancings, renewals, or extensions do not result in
an increase in the principal amount of the Indebtedness so refinanced, renewed,
or extended, other than by the amount of premiums paid thereon (including
without limitation, in the case of the redemption, conversion or purchase of
Permitted Convertible Notes, any amounts required to satisfy in full any payment
obligations of the Administrative Borrower in connection therewith) and the fees
and expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)          except in the case of Term Loan Indebtedness or any Additional
Indebtedness and, in each case, any refinancing, replacement, renewal of
extension thereof, such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders

 

-12-

 

 

(ii)         The definition of "Refinancing Indebtedness" contained in
Schedule 1.1 to the Credit Agreement is hereby amended by deleting the word
"and" at the end of clause (e) therein, deleting the "." and adding "; and" at
the end of clause (f) therein and adding the following new clause (g) at the end
of such definition as follows

 

(g)          in the case of any Additional Indebtedness and any refinancing,
replacement, renewal or extension thereof, such refinancings, replacements,
renewals or extensions are made in compliance with the terms of the applicable
intercreditor agreement.

 

(jj)         The definitions "Additional Indebtedness", "Additional Indebtedness
FCCR Condition", "Commodity Exchange Act", "Excluded Swap Obligation",
"Liquidity", "Qualified ECP Guarantor" "Springing Maturity Date" and "Swap
Obligation" are hereby added to Schedule 1.1 to the Credit Agreement in their
appropriate alphabetical as follows:

 

"Additional Indebtedness" shall mean secured Indebtedness incurred by the
Administrative Borrower to prepay, redeem, defease or repurchase all or a
portion of the Permitted Convertible Notes and any permitted Refinancing
Indebtedness in respect thereof which has a final maturity date at least 121
days after the Maturity Date and is on such other terms and conditions that (x)
taken as a whole, are not more restrictive to the Borrowers and each other Loan
Party and their Subsidiaries than either (I) the terms and conditions of the
Term Loan Indebtedness or (II) customary market terms and conditions for
Indebtedness of such type, as determined in the good faith judgment of (1) so
long as Borrowers can demonstrate to Agent a projected pro forma Fixed Charge
Coverage Ratio for the 12-month period beginning on the first day of the first
full calendar month following the date of the incurrence of such Indebtedness of
not less than 1.20 : 1.00 (the "Additional Indebtedness FCCR Condition"),
Borrowers (it being agreed that (a) the conditions set forth in this clause
(x)(1) shall be satisfied by the delivery to Agent of a certificate of the chief
financial officer of Administrative Borrower certifying as to such determination
and the projected pro forma calculation of the Fixed Charge Coverage Ratio and
(b) so long as Borrowers satisfy the Additional Indebtedness FCCR Condition, the
requirement that the terms and conditions of such Additional Indebtedness, taken
as a whole, are not more restrictive to the Borrowers and each other Loan Party
and their Subsidiaries than either (I) the terms and conditions of the Term Loan
Indebtedness or (II) customary market terms and conditions for Indebtedness of
such type, shall not apply to the economic terms of such Indebtedness such as
interest rates and redemption premiums), or (2) in the event that Borrowers
cannot satisfy the conditions in clause (x)(1) above, Agent, or (y) are
otherwise reasonably satisfactory to Agent; provided that at the time of the
incurrence of such Indebtedness, no Default or Event of Default has occurred and
is continuing or would result therefrom.

 

"Additional Indebtedness FCCR Condition" has the meaning specified therefor in
the definition of Additional Indebtedness.

 

-13-

 

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure
the guaranty of, such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

 

"Liquidity" shall mean, as of any date, the sum of (a) Qualified Cash on such
date (i) not subject to any Liens other than Permitted Liens permitted by
clauses (a), (s) and (w) of the definition thereof and (ii) not subject to legal
or contractual obligations to be used for a particular purpose plus (b)
Availability on such date minus (c) the amount necessary to fully redeem the
Permitted Convertible Notes on such date.

 

"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
"eligible contract participant" under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
"eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

"Springing Maturity Date" has the meaning specified therefor in the definition
of "Maturity Date".

 

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

 

(kk)         Schedule C-1 and Schedules 4.6(a), 4.6(b), 4.6(c), 4.12, 4.13,
4.15, 4.17 and 4.29 to the Credit Agreement are hereby amended and restated in
their entirety as attached hereto as Schedule C-1 and Schedules 4.6(a), 4.6(b),
4.6(c), 4.12, 4.13, 4.15, 4.17, and 4.29, respectively.

 

-14-

 

 

 

4.           Amendments to Security Agreement. In reliance upon the
representations and warranties of the Loan Parties set forth in Section 9 below,
and subject to the satisfaction of the conditions to effectiveness set forth in
Section 8 below, the Security Agreement is hereby amended as follows:

 

(a)          The definition of "Secured Obligations" set forth in Section 1(vv)
of the Security Agreement as follows:

 

(vv)      "Secured Obligations" means each and all of the following: (a) all of
the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement, the Credit Agreement, or any of the
other Loan Documents (including any Guaranty), (b) all Bank Product Obligations,
and (c) all other Obligations of any Borrower (including, in the case of each of
clauses (a), (b) and (c), reasonable attorneys' fees and expenses and any
interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding); provided that, anything to the contrary
contained in the foregoing notwithstanding, the Secured Obligations of the
Guarantors shall exclude any Excluded Swap Obligation.

 

(b)          The reference to "15%" set forth in clause (b) of the definition of
"Triggering Event" in Section 1(eee) of the Security Agreement is hereby deleted
and replaced with "12.5%" in lieu thereof.

 

(c)          The two references to "15%" set forth in clause (2) of the
definition of "Triggering Event Termination Condition" in Section 6(k)(ii) of
the Security Agreement are hereby deleted and replaced with "12.5%" in lieu
thereof.

 

5.            Amendment to Guaranty Agreement. In reliance upon the
representations and warranties of the Loan Parties set forth in Section 9 below,
and subject to the satisfaction of the conditions to effectiveness set forth in
Section 8 below, the Guaranty Agreement is hereby amended as follows:

 

(a)          The following proviso is added to the end of the definition of
"Guarantied Obligations" set forth in Section 1(a) of the Guaranty Agreement:

 

; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Guarantied Obligations shall exclude any Excluded Swap
Obligation.

 

(b)          A new Section 27 is hereby added to the Guaranty Agreement in its
entirety as follows:

 

-15-

 

 

27.         Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
guaranty and otherwise honor all Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 27 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 27, or otherwise
under the Loan Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 27 shall remain
in full force and effect until payment in full of the Guarantied Obligations.
Each Qualified ECP Guarantor intends that this Section 27 constitutes and this
Section 27 shall be deemed to constitute a "keepwell, support or other
agreement" for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

6.          Continuing Effect. Except as expressly set forth in Sections 3, 4
and 5 of this Amendment, nothing in this Amendment shall constitute a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement, the Security Agreement or any other Loan Document, or a waiver of any
other terms or provisions thereof, and the Credit Agreement, the Security
Agreement and the other Loan Documents shall remain unchanged and shall continue
in full force and effect, in each case as amended hereby. In furtherance of the
foregoing, the parties hereto agree that the increase in the Maximum Revolver
Amount set forth in this Amendment shall not constitute a Revolver Increase
pursuant to Section 2.2 of the Credit Agreement.

 

7.          Reaffirmation and Confirmation. Each Loan Party hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement, the Security
Agreement and the other Loan Documents to which it is a party represent the
valid, enforceable and collectible obligations of such Loan Party, and further
acknowledges that there are no existing claims, defenses, personal or otherwise,
or rights of setoff whatsoever with respect to the Credit Agreement, the
Security Agreement or any other Loan Document. Each Loan Party hereby agrees
that this Amendment in no way acts as a release or relinquishment of the Liens
and rights securing payments of the Obligations. The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed by each Loan Party
in all respects.

 

8.          Conditions to Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent:

 

(a)         Agent shall have received a copy of this Amendment executed and
delivered by Agent, the Lenders and the Loan Parties (with original copies of
this Amendment to follow promptly thereafter), together with each of the
additional documents, instruments and agreements listed on the closing checklist
attached hereto as Exhibit A;

 

(b)         Borrowers shall have paid to Agent the closing fees set forth in the
Amendment Fee Letter of even date herewith; and

 

(c)         no Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment.

 

-16-

 

 

9.           Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders that:

 

(a)          after giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which such Loan Party is a party
are true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date);

 

(b)          no Default or Event of Default has occurred and is continuing or
will exist after this Amendment becomes effective; and

 

(c)          this Amendment and the Loan Documents, as amended hereby,
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally.

 

10.         Post-Closing Covenants. Each Borrower agrees, (i) within sixty (60)
days of the date hereof (or such later date as Agent may agree in its sole
discretion), to deliver to Agent, each in form and substance reasonably
satisfactory to Agent (a) original fully executed and notarized recordable
amendments to the Mortgages for the Real Property Collateral, (b) if available
at commercially reasonable rates, a date down endorsement to Agent's loan policy
of title insurance pertaining to each Mortgage for the Real Property Collateral,
covering the recording of each amendment described in clause (a) of this Section
10, (c) payment of all fees, costs, title premiums and recording taxes required
to be paid in connection with the documents described in clauses (a) and (b) of
this Section 10 and (d) fully executed Control Agreements with respect to
account numbers (1) 9600144326, 4124386350, 4686802968, 9641481727, 9673451218,
9675451117 and 9675451125 maintained at Wells Fargo, (2) 4522307763, 4522308336,
4522308433, 4522308468, 4522308441 and 4522308344 maintained at RBS Citizens,
N.A, (3) 7527225196 maintained at Capital One Bank and (4) 0020665260 maintained
at BMO Harris Bank and (ii) within thirty (30) days of the date hereof (or such
later date as Agent may agree in its sole discretion), to deliver to Agent, each
in form and substance reasonably satisfactory to Agent (a) a lender's loss
payable endorsement in favor of Agent on property insurance policy number
US00071471PR15A issued by XL Insurance Company Inc., together with a list of the
covered real property locations and (b) a notice of cancellation endorsement in
favor of Agent on general liability policy number 79963080 issued by Chubb
Custom Insurance Company, providing for prior written notice to Agent of the
exercise of any right of cancellation of not less than 30 days' (10 days' in the
case of non-payment). Notwithstanding any provision of the Credit Agreement or
any other Loan Document to the contrary, the parties hereto agree that (i) to
the extent that the failure of the Borrowers to deliver any of the items set
forth in this Section 10 on the date hereof would otherwise cause any
representation, warranty or covenant in the Credit Agreement, this Amendment or
any other Loan Document to be in breach, or any Default or Event of Default to
exist, the Lenders hereby waive such breach, Default or Event of Default for the
period from the date hereof until the first date on which such item is required
to be delivered pursuant to this Section 10 and (ii) the failure of the
Borrowers to deliver any of the items set forth in this Section 10 within the
time period required with respect to such item shall result in an immediate
Event of Default under the Credit Agreement.

 

-17-

 

 

11.         Miscellaneous.

 

(a)          Expenses. Each Borrower agrees to pay, promptly after demand
therefor is made by Agent, all reasonable and documented costs and expenses of
Agent (including reasonable attorneys fees) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Amendment and
each of the Credit Agreement and the Security Agreement as amended hereby.

 

(b)          Choice of Law and Venue; Jury Trial Waiver; Reference Provision.
Without limiting the applicability of any other provision of the Credit
Agreement, the Security Agreement or any other Loan Document, the terms and
provisions set forth in Section 12 of the Credit Agreement are expressly
incorporated herein by reference.

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

 

12.          Release.

 

(a)          In consideration of the agreements of Agent, Lenders and Exiting
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, Exiting Lenders and Lenders, and their successors and assigns,
and their present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender, each Exiting Lender and all such other
Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, controversies, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every name and nature,
both at law and in equity, which Loan Party or any of its successors, assigns,
or other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.

 

-18-

 

 

(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

-19-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

  BORROWERS:       WABASH NATIONAL CORPORATION,   a Delaware corporation        
By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title:  Senior Vice
President & Chief Financial Officer

 

  WABASH NATIONAL, L.P.,   a Delaware limited partnership       By: Wabash
National Trailer Centers, Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title:  Treasurer

 

  WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas
corporation       By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor  
Title:  Treasurer & Vice President

 

  TRANSCRAFT CORPORATION,   a Delaware corporation         By: /s/ Jeffery L.
Taylor   Name: Jeffery L. Taylor   Title:   Treasurer & Vice President

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation         By: /s/
Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

  WALKER GROUP HOLDINGS LLC,   a Texas limited liability company       By:
Wabash National, L.P.,     Its Sole Member           By: Wabash National Trailer
Centers, Inc.,       Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

  BULK SOLUTIONS LLC, a Texas limited liability company       By: Walker Group
Holdings LLC,     Its Sole Member           By: Wabash National, L.P.,       Its
Sole Member                 By: Wabash National Trailer Centers, Inc.,        
Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  GARSITE/PROGRESS LLC, a Texas limited liability company       By: Walker Group
Holdings LLC,     Its Sole Member           By: Wabash National, L.P.,       Its
Sole Member               By: Wabash National Trailer Centers, Inc.,         Its
General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

  WALKER STAINLESS EQUIPMENT COMPANY LLC, a Delaware limited liability company  
    By: Walker Group Holdings LLC,     Its Sole Member             By: Wabash
National, L.P.,       Its Sole Member                 By: Wabash National
Trailer Centers, Inc.,         Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  BRENNER TANK LLC, a Wisconsin limited liability company         By: Walker
Group Holdings LLC,     Its Sole Member             By: Wabash National, L.P.,  
    Its Sole Member                 By: Wabash National Trailer Centers, Inc.,  
      Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

  BRENNER TANK SERVICES LLC, a Wisconsin limited liability company       By:
Brenner Tank LLC,     Its Sole Member           By: Walker Group Holdings LLC,  
    Its Sole Member             By: Wabash National, L.P.,         Its Sole
Member                 By: Wabash National Trailer Centers, Inc.,         Its
General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  GUARANTORS:       CLOUD OAK FLOORING COMPANY, INC.       By: /s/ Jeffery L.
Taylor   Name: Jeffery L. Taylor   Title: Treasurer & Vice President

 

  NATIONAL TRAILER FUNDING, L.L.C.       By: Wabash National Trailer Centers,
Inc.,     Its Sole Member

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

  WABASH NATIONAL MANUFACTURING, L.P. (f/k/a Wabash National Lease Receivables,
LP)       By: Wabash National Corporation,     Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Senior Vice
President & Chief Financial Officer

 

  CONTINENTAL TRANSIT CORPORATION       By: /s/ Jeffery L. Taylor   Name:
Jeffery L. Taylor   Title: Treasurer

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  WABASH NATIONAL SERVICES, L.P.         By: Wabash National Trailer Centers,
Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

  FTSI DISTRIBUTION COMPANY, L.P.         By: Wabash National Trailer Centers,
Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor   Name: Jeffery L. Taylor   Title: Treasurer

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  AGENT:       WELLS FARGO CAPITAL FINANCE, LLC         By: /s/ Dan Laven  
Title: V.P.

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  LENDERS:       WELLS FARGO CAPITAL FINANCE, LLC       By: /s/ Dan Laven  
Title: V.P.

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc., as a
Lender       By: /s/ Kimberly A. Crotty   Title: SVP

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  BMO HARRIS BANK N.A., as a Lender       By: /s/ Quinn Heiden   Title: Director

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as "New Lender" and as a Lender         By:
/s/ Josh D. Stehlin   Title: Senior Vice President

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  Agreed and acknowledged solely for purposes of Section 2(b) and Section 12:  
    CAPITAL ONE LEVERAGE FINANCE CORPORATION, as an Exiting Lender       By: /s/
Eustachio Bruno   Title: Director

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  Agreed and acknowledged solely for purposes of Section 2(b) and Section 12:  
    GENERAL ELECTRIC CAPITAL CORPORATION, as an Exiting Lender       By: /s/
Thomas Sullivan   Title: Duly Authorized Signatory

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

  Agreed and acknowledged solely for purposes of Section 2(b) and Section 12:  
    GE CAPITAL FINANCIAL INC., as an Exiting Lender       By: /s/ Woodrow
Broaders Jr.   Name: Woordrow Broaders Jr.

 

Signature Page to Joinder and First Amendment to Amended and Restated Credit
Agreement,

First Amendment to Amended and Restated Security Agreement and First Amendment
to Amended and Restated Guaranty Agreement

 

 

 

 

Schedule C-1

 

Commitments

 

Lender  Revolver
Commitment   Total Commitment  Wells Fargo Capital Finance, LLC  $66,000,000  
$66,000,000  Citizens Business Capital, a division of Citizens Asset Finance,
Inc.  $58,000,000   $58,000,000  BMO Harris Bank N.A.  $29,000,000  
$29,000,000  PNC Bank, National Association  $22,000,000   $22,000,000  All
Lenders  $175,000,000   $175,000,000 

 

 

 

 

Schedule 4.6(a)

 

States of Organization

 

Name   Jurisdiction of Organization           Wabash National Corporation   DE  
        Wabash National, L.P.   DE           Wabash Wood Products, Inc.   AR    
      Transcraft Corporation   DE           Wabash National Trailer Centers,
Inc.   DE           Cloud Oak Flooring Company, Inc.   AR           Wabash
National Manufacturing, L.P.   DE           Wabash National Services, L.P.   DE
          FTSI Distribution Company, L.P.   DE           National Trailer
Funding, L.L.C.   DE           Continental Transit Corporation   IN          
Walker Group Holdings LLC   TX           Brenner Tank LLC   WI           Brenner
Tank Services LLC   WI           Garsite/Progress LLC   TX           Walker
Stainless Equipment Company LLC   DE           Bulk Solutions LLC   TX          
Wabash International Holdings, Inc.   DE           WNC Receivables Management
Corp.   DE           WNC Receivables, LLC   DE           Wabash Financing LLC  
DE       Wabash UK Holdings Limited   United Kingdom  

 

 

 

 

Extract Technology Limited   United Kingdom       Extract Technology Pte. Ltd.  
Singapore       Bulk Services, S. de R.L. de C.V.   Mexico       Bulk Tank
International, S. de R.L. de C.V.   Mexico       Bulk Systems Mexico, S. de R.L.
de C.V   Mexico

 

 

 

 

Schedule 4.6(b)

 

Chief Executive Offices

 

Entity   Address of Chief Executive Office

Wabash National Corporation

Wabash National Trailer Centers, Inc.

Wabash National, L.P.

Wabash National Services, L.P.

Continental Transit Corporation

FTSI Distribution Company, L.P.

Wabash National Manufacturing, L.P.

National Trailer Funding, L.L.C.

Wabash International Holdings, Inc.

WNC Receivables Management Corp.

WNC Receivables, LLC

Wabash Financing LLC

 

P.O. Box 6129

Lafayette, Indiana 47903

 

1000 Sagamore Parkway South

Lafayette, Indiana 47905

      Wabash Wood Products, Inc.  

P.O. Box 597, 339 Industrial Park Rd.

Harrison, Arkansas 72601

      Transcraft Corporation  

489 International Drive

Cadiz, Kentucky 42211

      Cloud Oak Flooring Company, Inc.  

P.O. Box 540, 606 East Center Street

Sheridan, Arkansas 72150

     

Walker Group Holdings LLC

Garsite/Progress LLC

Walker Stainless Equipment Company LLC

 

625 W. State Street

New Lisbon, WI 53950

     

Brenner Tank LLC

Brenner Tank Services LLC

 

450 Arlington Avenue, P.O. Box 670

Fond du Lac, WI 54935

     

Bulk Solutions LLC

Bulk Services, S. de R.L. de C.V.

Bulk Tank International, S. de R.L. de C.V.

Bulk Systems Mexico, S. de R.L. de C.V

 

Carretera QRO-SLP km. 58

Parque Industrial Opcion

San Jose Iturbide

GTO 37890

     

Extract Technology Limited

Extract Technology Pte Ltd.

Wabash UK Holdings Limited

 

Bradley Junction Industrial Estate

Leeds Road, HD2 1UR

Huddersfield, West Yorkshire, UK

 

 

 

 

Schedule 4.6(c)

 

Organizational Identification Numbers

 

Entity   Organizational I.D.
Number   Tax I.D. Number           Wabash National Corporation   2273455  
52-1375208           Wabash National, L.P.   3067889   35-2080779          
Wabash Wood Products, Inc.   AR100160973   71-0812121           Transcraft
Corporation   3014313   13-4067585           Wabash National Trailer Centers,
Inc.   2735206   35-2012484           Cloud Oak Flooring Company, Inc.  
AR100108157   71-0747690           Wabash National Manufacturing, L.P.   3277493
  43-1900264           Wabash National Services, L.P.   3066179   35-2080781    
      FTSI Distribution Company, L.P.   3132296   35-2091340           National
Trailer Funding, L.L.C.   3107585   36-4324443           Continental Transit
Corporation   198508-844   35-1652755           Wabash International Holdings,
Inc.   5139932   45-5205800           Walker Group Holdings LLC   800701712  
37-1528973           Brenner Tank LLC   B045510   39-2034630           Brenner
Tank Services LLC   B045781   39-2036936           Garsite/Progress LLC  
800774304   75-3231169           Walker Stainless Equipment Company LLC  
2544919   41-2216106           Bulk Solutions LLC   801023526   80-0256391      
    WNC Receivables Management Corp.   3508223   47-0858177           WNC
Receivables, LLC   3508224   47-0858184           Wabash Financing LLC   3436042
  35-2150809

 

 

 

 

Schedule 4.12

 

Environmental Matters

 

New Lisbon, WI. Residual volatile organic compound (“VOC”) contamination is
present onsite and offsite from a historical release of chlorinated solvents
onsite that received closure in 2005. There is no indication that vapor
intrusion surveys were conducted as part of closure activities. The state could
require vapor intrusion surveys in the future or the Company could incur tort
liability associated with vapor intrusion. ERM Consulting and Engineering Inc.
(“ERM”) estimated costs for the Most Likely Case (MLC)1 at $400,000 and the
Reasonable Worst Case (RWC)2 at $800,000 for these issues over a period of 2-5
years.

 

Guanajuato, Mexico. From 2000 to early 2012, the site disposed of hazardous
wastes as non-hazardous waste. ERM estimated costs for the MLC at $125,000 and
the RWC at $750,000 to address these issues over a period of 1-5 years.

 

Fond du Lac, WI. Areas of concern at the site include floor drains in
manufacturing areas, hazardous materials and petroleum storage, former machine
pits, spray paint booth, sand blasting area, and a former railroad. In 1986 the
site was impacted by a petroleum release from an adjacent gas station. It is not
known if this release has received closure. A former gas station located onsite
received closure in 1996 but it is unclear if all tanks were removed. ERM
estimated costs for the MLC at $250,000 and the RWC at $1,000,000 to address
these issues over a period of 5-10 years.

 

Kansas City, KS. Areas of concern include tank testing operations, onsite
disposal of sandblast material, a paint shop floor drain that discharged to the
storm water system, management of test stand and test pad effluent, industrial
discharges from the maintenance shop to a septic tank, floor drains in the main
production building, abandoned USTs, and a 2008 fire that destroyed the tank
testing building. A 1999 investigation of the tank testing area identified
petroleum contamination in soil above applicable standards and a 2008
investigation found petroleum, VOCs, and semi-VOCs in soil above current
residential and in some instances non-residential standards. ERM estimated costs
for the MLC at $100,000 and the RWC at $500,000 to address these issues over a
period of 5-10 years.

 

Former Facility, 610 & 636 Adams St. and 15 Kansas Ave., Kansas City, KS. A 1995
investigation identified soil and groundwater impacts, including arsenic,
petroleum hydrocarbons, a phthalate, metals, and low concentrations of
chlorinated solvents. ERM estimated costs for the MLC at $250,000 and for the
RWC at $500,000 over a period of five to ten years.

 

 



1 The MLC represents an optimal scenario and assumes that no regulatory triggers
for further assessment or remediation exist unless specifically stated.
Typically, the MLC scenario covers costs that will likely be expended to
investigate an issue, and assumes that costly additional issues will not arise
from the investigation. The MLC does not take into account mitigating factors
such as legal indemnities or third-party responsibility. In addition, ERM did
not include fines, penalties or expenses associated with legal claims in its
cost estimates.

2 The RWC represents a reasonably foreseeable worst case scenario for known and
potential issues, based on currently available information. This scenario
assumes that additional costs over and above the MLC costs would be expended to
address issues and also makes assumptions regarding reasonably foreseeable
actions that may be required to address known or suspected environmental issues.
The RWC does not, however, consider an absolute worst case scenario, which could
be up to an order of magnitude higher than the RWC for any given issue or at any
given site. It should be noted that the RWC does not take into account
mitigating factors such as legal indemnities or third-party responsibility. In
addition, ERM did not include fines, penalties or expenses associated with legal
claims in its cost estimates.

 

 

 

 

Environmental Liens

 

New Lisbon, Wisconsin

 

This property has residual VOC soil and groundwater contamination, which
required registration of the residual groundwater plume and a deed restriction.
The deed restriction requires maintenance and yearly inspection of impervious
surfaces where contamination is documented. Future earthmoving activities in the
area of contamination require screening of soil for contamination and
precautions to protect workers from direct exposure to contamination.

 

Fond du Lac, Wisconsin

 

The Fond du Lac, Wisconsin site is subject to a groundwater use restriction that
was instituted as part of remediation of a solvent release at the adjacent
former RB Royal site.  The RB Royal site received closure from WDNR in 2003. 
The Fond du Lac site receives its water supply from the City of Fond du Lac.

 

Mauston, Wisconsin

 

In 2001, metals and petroleum were identified in soil near the onsite septic
field. The site was entered into the Wisconsin Environmental Repair Program (WI
ERP) and in 2002 the WDNR issued a closure letter with a deed restriction of
proper management of impacted material if excavated.

 

 

 

 

Schedule 4.13

 

Intellectual Property

 

Below is a listing of all material trademarks, trade names, copyrights, patents,
and licenses as to which any Borrower or one of its Subsidiaries is the owner or
is an exclusive licensee.

 

Trademark Registrations/Applications

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number BRENNER   Brenner Tank LLC   Mexico   Registered   455536   697446
BRENNER   Brenner Tank LLC   United States of America   Registered   76-051989  
2584454 BRENNER   Brenner Tank LLC   Canada   Registered   1074987   602042
BRENNER   Brenner Tank LLC   United States of America   Registered   77-514373  
3575671 SHAKERTANK   Brenner Tank LLC   United States of America   Registered  
78-910314   3478227 TST   Garsite/Progress LLC   United States of America  
Registered   76-019328   2437131 TST OVER 100 YEARS OF EXPERIENCE SERVICING YOU
& Design   Garsite/Progress LLC   United States of America   Registered  
76-019709   2444400

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number 524   Transcraft Corporation   United States of America   Registered  
77-548148   3594651 724   Transcraft Corporation   United States of America  
Registered   77-548149   3594652 B Design   Transcraft Corporation   United
States of America   Registered   77-547031   3716481 BENSON   Transcraft
Corporation   United States of America   Registered   77-547110   3638140 BENSON
  Transcraft Corporation   Mexico   Registered   989193   1113433 BENSON  
Transcraft Corporation   Mexico   Registered   989193   1113433 BENSON  
Transcraft Corporation   Canada   Registered   1427425   786550 DESIGN  
Transcraft Corporation   United States of America   Registered   74-652884  
2022972 DESIGN   Transcraft Corporation   Mexico   Registered   989191   1136500
DESIGN   Transcraft Corporation   Mexico   Registered   989191   1136500 DESIGN
  Transcraft Corporation   Canada   Registered   1427426   772825

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number IWT   Transcraft Corporation   United States of America   Registered  
77-548145   3594650 MOAT   Transcraft Corporation   United States of America  
Registered   77-548157   3594654 SUPER-BEAM   Transcraft Corporation   United
States of America   Registered   74-381525   1812055 SUPER-BEAM   Transcraft
Corporation   Mexico   Registered   179272   448174 SUPER-BEAM   Transcraft
Corporation   Canada   Registered    n/a   440538 TRANSCRAFT   Transcraft
Corporation   Canada   Registered   699152   411881 TRANSCRAFT   Transcraft
Corporation   Mexico   Registered   179271   464131 TRANSCRAFT   Transcraft
Corporation   United States of America   Registered   75-623607   2319011
TRANSCRAFT   Transcraft Corporation   United States of America   Registered  
76-386313   2677629 TRANSCRAFT D-EAGLE   Transcraft Corporation   United States
of America   Registered   76-341486   2651789 TRANSCRAFT EAGLE   Transcraft
Corporation   United States of America   Registered   74-133824   1692844

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number TRANSCRAFT EAGLE   Transcraft Corporation   Canada   Registered    n/a  
418885 TRANSCRAFT EAGLE   Transcraft Corporation   Mexico   Registered   180739
  449105 TRANSCRAFT EAGLE II   Transcraft Corporation   United States of America
  Registered   76-341481   2639285 AeroFin   Wabash National, L.P.   United
States of America   Filed   86-539590   n/a AeroFin   Wabash National, L.P.  
Canada   Filed   1716787   n/a Aeroskirt CX   Wabash National, L.P.   United
States of America   Filed   86-559251   n/a Aeroskirt CX   Wabash National, L.P.
  Canada   Filed   1718774   n/a AEROTANK   Wabash National, L.P.   Canada  
Registered   1434153   862706 AEROTANK   Wabash National, L.P.   United States
of America   Registered   77-598016   3729678 ARCTIC LITE   Wabash National,
L.P.   United States of America   Registered   76-408325   2744682 ARCTICLITE  
Wabash National, L.P.   Australia   Registered   1443764   1443764 BEALL  
Wabash National, L.P.   United States of America   Registered   77-783118  
1623529

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number BEALL   Wabash National, L.P.   Canada   Registered   0743805   569077
BEALL   Wabash National, L.P.   Mexico   Registered   709477   919564 BEALL and
Design   Wabash National, L.P.   Canada   Registered   0743786   448847 BEALL
and Design   Wabash National, L.P.   United States of America   Registered  
74-521646   1958326 BEALL and Design   Wabash National, L.P.   Mexico  
Registered   709478   919565 COUPLERMATE   Wabash National, L.P.   United States
of America   Registered   73-769697   1547270 DURAPLATE   Wabash National, L.P.
  United States of America   Registered   75-113440   2177280 DURAPLATE   Wabash
National, L.P.   United States of America   Registered   76-017487   2553821
DURAPLATE   Wabash National, L.P.   Mexico   Registered   651702   839457
DURAPLATE   Wabash National, L.P.   United States of America   Registered  
76-577873   3010104 DURAPLATE   Wabash National, L.P.   Mexico   Registered  
651703   910358 DURAPLATE   Wabash National, L.P.   Canada   Registered  
1213297   677550

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number DURAPLATE   Wabash National, L.P.   Australia   Registered   1443763  
1443763 DURAPLATE   Wabash National, L.P.   European Community   Registered  
10256451   10256451 DURAPLATE AEROSKIRT   Wabash National, L.P.   United States
of America   Registered   77-685287   3785939 DURAPLATE AEROSKIRT   Wabash
National, L.P.   Mexico   Registered   1024934   1171480 DURAPLATE AEROSKIRT  
Wabash National, L.P.   Mexico   Registered   1024934   1171480 DURAPLATE
AEROSKIRT   Wabash National, L.P.   Canada   Registered   1447133   794030
DURAPLATE AEROSKIRT CX   Wabash National, L.P.   United States of America  
Filed   86539629   n/a DURAPLATE HD   Wabash National, L.P.   Mexico  
Registered   749392   920312 DURAPLATE HD   Wabash National, L.P.   Mexico  
Registered   749392   920312 DURAPLATE HD   Wabash National, L.P.   United
States of America   Registered   78-704457   3141656 DURAPLATE HD   Wabash
National, L.P.   Canada   Registered   1278835   695747 DURAPLATE XD-35   Wabash
National, L.P.   Mexico   Registered   1209772   1338590 DURAPLATE XD-35  
Wabash National, L.P.   United States of America   Registered   85-413845  
4365299

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number DURAPLATE XD-35   Wabash National, L.P.   Canada   Registered   1542374  
888280 EZ SERIES   Wabash National, L.P.   Mexico   Registered   937393  
1133164 EZ SERIES   Wabash National, L.P.   Mexico   Registered   937393  
1133164 EZ-7   Wabash National, L.P.   United States of America   Registered  
76-264095   2792086 EZ-ADJUST   Wabash National, L.P.   United States of America
  Registered   85-891626   4573306 LOCK-RITE   Wabash National, L.P.   United
States of America   Registered   86-179579   4736306 LOCK-RITE   Wabash
National, L.P.   Canada   Published   1687402   n/a MAXCLEARANCE   Wabash
National, L.P.   United States of America   Registered   85-891624   4561175
MAXCLEARANCE   Wabash National, L.P.   Canada   Published   1620800   n/a OUR
INNOVATION MOVES THE WORLD   Wabash National, L.P.   United States of America  
Registered   77-223601   3372759 ROADRAILER   Wabash National, L.P.   United
States of America   Registered   72-118413   0742259

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number ROADRAILER   Wabash National, L.P.   China (People's Republic)  
Registered   88-1304   332247 ROADRAILER   Wabash National, L.P.   Canada  
Registered   597349   353129 ROADRAILER   Wabash National, L.P.   Mexico  
Registered   60584   365646 ROADRAILER   Wabash National, L.P.   Japan  
Registered   050412   2439493 ROADRAILER   Wabash National, L.P.   Japan  
Registered   2007-117772   5210481 ROADRAILER   Wabash National, L.P.   South
Africa   Registered   2007-27213   2007-27213 ROADRAILER and Design   Wabash
National, L.P.   United States of America   Registered   73-754590   1539255
SOLARGUARD   Wabash National, L.P.   United States of America   Registered  
75048815   2181015 SOLARGUARD and Design   Wabash National, L.P.   United States
of America   Registered   77-186101   3372463 TRANS-LINER   Wabash National,
L.P.   United States of America   Registered   75-352935   2266201 TRUST LOCK  
Wabash National, L.P.   United States of America   Registered   76-361840  
2940427

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number TRUST LOCK PLUS   Wabash National, L.P.   United States of America  
Registered   77-344736   3677245 TRUST LOCK PLUS   Wabash National, L.P.  
Canada   Registered   1380407   778423 Ventix DRS   Wabash National, L.P.  
United States of America   Filed   86-539603   n/a Ventix DRS   Wabash National,
L.P.   Canada   Filed   1716788   n/a WABASH   Wabash National, L.P.   United
States of America   Registered   76-262685   2624209 WABASH   Wabash National,
L.P.   European Community   Registered   002241511   002241511 WABASH   Wabash
National, L.P.   China (People's Republic)   Registered   6601678   6601678
WABASH   Wabash National, L.P.   Australia   Registered   1443761   1443761
WABASH   Wabash National, L.P.   Mexico   Registered   1549263   1526453 WABASH
  Wabash National, L.P.   Mexico   Registered   1549263   1526453 WABASH  
Wabash National, L.P.   Mexico   Filed   1549261   n/a WABASH   Wabash National,
L.P.   Mexico   Filed   1549262   n/a

 

 

 

 

Trademark Name   Owner Name   Country   Status   Application
Number   Registration
Number WABASH NATIONAL   Wabash National, L.P.   United States of America  
Registered   73-588293   1414152 WABASH NATIONAL   Wabash National, L.P.  
United States of America   Registered   76-620527   3043990 WABASH NATIONAL  
Wabash National, L.P.   Canada   Registered   1236244   770401 WABASH NATIONAL  
Wabash National, L.P.   Australia   Registered   1443768   1443768 WABASH
NATIONAL and Design   Wabash National, L.P.   United States of America  
Registered   74-510431   1921853

 

 

 

 

Patent Registrations

 

Patent Registration No.   Country   Name   Owner 2265405   Canada   Composite
Joint Configuration   Wabash National, L.P. 2551863   Canada   Composite Joint
Configuration   Wabash National, L.P. 2531934   Canada   Composite Joint
Configuration   Wabash National, L.P. 2264311   Canada   Composite Joint
Configuration   Wabash National, L.P. 266534   Mexico   Composite Joint
Configuration   Wabash National, L.P. 5860693   United States   Composite Joint
Configuration   Wabash National, L.P. 6220651   United States   Composite Joint
Configuration   Wabash National, L.P. 6412854   United States   Composite Joint
Configuration   Wabash National, L.P. 7069702   United States   Composite Joint
Configuration   Wabash National, L.P. 6986546   United States   Composite Joint
Configuration   Wabash National, L.P. 5876089   United States   Trailer with
Horizontal Logistics Splice and Vertical Dummy Splice Members   Wabash National,
L.P. 2306109   Canada   Coining Offset into Edge of Composite Plate Members for
Forming Trailer Doors and Walls   Wabash National, L.P. 221977   Mexico  
Coining Offset into Edge of Composite Plate Members for Forming Trailer Doors
and Walls   Wabash National, L.P. 5938274   United States   Coining Offset into
Edge of Composite Plate Members for Forming Trailer Doors and Walls   Wabash
National, L.P. 5997076   United States   Logistics at Composite Panel Vertical
Joints   Wabash National, L.P. 280804   Mexico   Interlocking Joint for a Wall
or Door of a Trailer   Wabash National, L.P.

 

 

 

 

7500713   United States   Interlocking Joint for a Wall or Door of a Trailer  
Wabash National, L.P. 7862103   United States   Interlocking Joint for a Wall or
Door of a Trailer   Wabash National, L.P. 7588286   United States   Logistics
Panel for Use in a Sidewall of a Trailer   Wabash National, L.P. 7762618  
United States   Logistics Panel for Use in a Sidewall of a Trailer   Wabash
National, L.P. 7931328   United States   Logistics Panel for Use in a Sidewall
of a Trailer   Wabash National, L.P. 7677642   United States   Butt Joint for
Trailer Side Wall   Wabash National, L.P. 275443   Mexico   Integrated Rear
Impact Guard and Pintle Hook Assembly   Wabash National, L.P. 7527309   United
States   Integrated Rear Impact Guard and Pintle Hook Assembly   Wabash
National, L.P. MXa2015003263 (pending)   Mexico   Rear Impact Guard   Wabash
National, L.P. 14/645095 (pending)   United States   Rear Impact Guard   Wabash
National, L.P. 62/039546 (pending)   United States   Rear Impact Guard   Wabash
National, L.P. 62/031412 (pending)   United States   Mud Flap Assembly   Wabash
National, L.P. 14/470461 (pending)   United States   Insert For Logistics Slot
in Logistics Strip Assembly   Wabash National, L.P. 2881657 (pending)   Canada  
Galvanized Upper Coupler Assembly   Wabash National, L.P. MXa2015001944
(pending)   Mexico   Galvanized Upper Coupler Assembly   Wabash National, L.P.
14/620517 (pending)   United States   Galvanized Upper Coupler Assembly   Wabash
National, L.P. 62/096081 (pending)   United States   Base Rail Of A Trailer
Having A Bumper Guard   Wabash National, L.P. 62/061419 (pending)   United
States   Door Lock Auxiliary Seal/Locking   Wabash National, L.P. 62/097308
(pending)   United States   Upper Coupler Assembly   Wabash National, L.P.

 

 

 

 

62/034465 (pending)   United States   Logistics Post   Wabash National, L.P.
62/119460 (pending)   United States   Composite Refrigerated Truck Body and
Method of Making Same   Wabash National, L.P. 277226   Mexico   Composite Panel
for a Trailer Wall   Wabash National, L.P. 7722112   United States   Composite
Panel for a Trailer Wall   Wabash National, L.P. 2748616 (pending)   Canada  
Composite Panel Having Perforated Foam Core   Wabash National, L.P.
MXa2011008411 (pending)   Mexico   Composite Panel Having Perforated Foam Core  
Wabash National, L.P. 14/454097 (pending)   United States   Composite Panel
Having Perforated Foam Core and Method of Making Same   Wabash National, L.P.
129512   Canada   Skylight   Wabash National, L.P. 7878574   United States  
Vehicle Skylight and Method for Installing Same   Wabash National, L.P. D619505
  United States   Skylight   Wabash National, L.P. 124995   Canada   Hold Down
Device   Wabash National, L.P. D573874   United States   Hold Down Device  
Wabash National, L.P. 235246   Mexico   Composite Joint Configuration   Wabash
National, L.P. 327462   Mexico   Composite Joint Configuration   Wabash
National, L.P. 6199939   United States   Composite Joint Configuration   Wabash
National, L.P. 2361169   Canada   Door Lock for a Semi-Trailer   Wabash
National, L.P. 249171   Mexico   Door Lock for a Semi-Trailer   Wabash National,
L.P. 6886870   United States   Door Lock for a Semi-Trailer   Wabash National,
L.P. 2363379   Canada   Method of Attaching a Logistics Rail to a Trailer Side
Wall   Wabash National, L.P.

 

 

 

 

230209   Mexico   Method of Attaching a Logistics Rail to a Trailer Side Wall  
Wabash National, L.P. 6662424   United States   Method of Attaching a Logistics
Rail to a Trailer Side Wall   Wabash National, L.P. 2355755   Canada   Seven-Way
Trailer Connector   Wabash National, L.P. 229853   Mexico   Seven-Way Trailer
Connector   Wabash National, L.P. 6450833   United States   Seven-Way Trailer
Connector   Wabash National, L.P. 222456   Mexico   Brake Lamp Illumination on a
Trailer by Sensing Wheel Speed Deceleration   Wabash National, L.P. 6870473  
United States   Corner-Post Mounted, Status Light Display for a Semi-Trailer  
Wabash National, L.P. 6824341   United States   Integrated Anchoring System and
Composite Plate for a Trailer Side Wall Joint   Wabash National, L.P. 7134820  
United States   Integrated Anchoring System and Composite Plate for a Trailer
Side Wall Joint   Wabash National, L.P. 2074987   Canada   Plate Wall Trailer  
Wabash National, L.P. 2456467   Canada   Sidewall of a Semi-Trailer Having a
High Baserail   Wabash National, L.P. 244493   Mexico   Sidewall of a
Semi-Trailer Having a High Baserail   Wabash National, L.P. 7114762   United
States   Sidewall of a Semi-Trailer Having a High Baserail   Wabash National,
L.P. 2578627   Canada   Interlocking Joint for a Wall or Door of a Trailer  
Wabash National, L.P. 2599678   Canada   Logistics Panel for Use in a Sidewall
of a Trailer and Method of Forming Same   Wabash National, L.P. 325002   Canada
  Logistics Panel for Use in a Sidewall of a Trailer and Method of Forming Same
  Wabash National, L.P. 299150   Mexico   Method of Forming a Logistics Panel
for Use in a Sidewall of a Trailer   Wabash National, L.P. 2617996 (pending)  
Canada   Butt Joint for Trailer Side Wall   Wabash National, L.P. 2714890
(pending)   Canada   Butt Joint for Trailer Side Wall   Wabash National, L.P.

 

 

 

 

2884037 (pending)   Canada   Butt Joint for Trailer Side Wall   Wabash National,
L.P. 295039   Mexico   Butt Joint for Trailer Side Wall   Wabash National, L.P.
320033   Mexico   Butt Joint for Trailer Side Wall   Wabash National, L.P.
MXa2012000869 (pending)   Mexico   Butt Joint for Trailer Side Wall   Wabash
National, L.P. 2601396   Canada   Trailer Rear Door Frame with Angled Rear Sill
  Wabash National, L.P. 308760   Mexico   Trailer Rear Door Frame with Angled
Rear Sill   Wabash National, L.P. 2574568   Canada   Integrated Rear Impact
Guard and Pintle Hook Assembly   Wabash National, L.P. 2604282   Canada  
Composite Panel for a Trailer Wall   Wabash National, L.P. 2706474   Canada  
Vehicle Skylight and Method for Installing Same   Wabash National, L.P. 305710  
Mexico   Vehicle Skylight and Method for Installing Same   Wabash National, L.P.
2695743 (pending)   Canada   Multi-Layer Hold Down Assembly   Wabash National,
L.P. ZL200880114680.2   China   Multi-Layer Hold Down Assembly   Wabash
National, L.P. 319801   Mexico   Multi-Layer Hold Down Assembly   Wabash
National, L.P. 307990   Mexico   Multi-Layer Hold Down Assembly   Wabash
National, L.P. 2717603 (pending)   Canada   Method for Mounting Logistics Strips
to an Inner Surface of a Storage Container Wall   Wabash National, L.P. 313483  
Mexico   Method for Mounting Logistics Strips to an Inner Surface of a Storage
Container Wall   Wabash National, L.P. 2718131 (pending)   Canada   Door Locking
Assembly for a Storage Container   Wabash National, L.P. 315738   Mexico   Door
Locking Assembly for a Storage Container   Wabash National, L.P.

 

 

 

 

US2009/037522 (pending)   Patent Cooperation Treaty   Door Locking Assembly for
a Storage Container   Wabash National, L.P. 14/225576 (pending)   United States
  Door Locking Assembly for a Storage Container   Wabash National, L.P. 2657870
(pending)   Canada   Roof Assembly for a Storage Container   Wabash National,
L.P. 306887   Mexico   Roof Assembly for a Storage Container   Wabash National,
L.P. 322538   Mexico   Side Skirt and Side Underride Cable System for a Trailer
  Wabash National, L.P. 2763798 (pending)   Canada   Semi-Trailer for
Transporting Circular Objects   Wabash National, L.P. 20100102156 (pending)  
Argentina   Semi-Trailer for Transporting Circular Objects   Wabash National,
L.P. SP-00176-10 (pending)   Bolivia   Semi-Trailer for Transporting Circular
Objects   Wabash National, L.P. 10-00982 (pending)   Venezuela   Semi-Trailer
for Transporting Circular Objects   Wabash National, L.P. 2766863 (pending)  
Canada   Visual Signaling Indicator and Assembly for a Tractor Trailer   Wabash
National, L.P. 2706141 (pending)   Canada   Visual Signaling Indicator and
Assembly for a Tractor Trailer   Wabash National, L.P. 319187   Mexico   Visual
Signaling Indicator and Assembly for a Tractor Trailer   Wabash National, L.P.
321920   Mexico   Visual Signaling Indicator and Assembly for a Tractor Trailer
  Wabash National, L.P. MXa2013010851 (pending)   Mexico   Visual Signaling
Indicator and Assembly for a Tractor Trailer   Wabash National, L.P. 2611344
(pending)   Canada   Insulating Sheet and Refrigerated Trailer Components Formed
from Same   Wabash National, L.P. 8424958   United States   Butt Joint for
Trailer Side Wall   Wabash National, L.P. 8256827   United States   Butt Joint
for Trailer Side Wall   Wabash National, L.P. 8100465   United States   Trailer
Rear Door Frame with Angled Rear Sill   Wabash National, L.P.

 

 

 

 

8079793   United States   Multi-Layer Hold Down Assembly   Wabash National, L.P.
8662804   United States   Multi-Layer Hold Down Assembly   Wabash National, L.P.
8956094   United States   Multi-Layer Hold Down Assembly   Wabash National, L.P.
8016527   United States   Method for Mounting Logistics Strips to an Inner
Surface of a Storage Container Sidewall   Wabash National, L.P. 8506221   United
States   Method for Mounting Logistics Strips to an Inner Surface of a Storage
Container Wall   Wabash National, L.P. 8231150   United States   Door Locking
Assembly for a Storage Container   Wabash National, L.P. 8720957   United States
  Door Locking Assembly for a Storage Container   Wabash National, L.P. 8025331
  United States   Roof Assembly for a Storage Container   Wabash National, L.P.
8220817   United States   Semi-Trailer for Transporting Circular Objects  
Wabash National, L.P. 8434778   United States   Semi-Trailer for Transporting
Circular Objects   Wabash National, L.P. 8653957   United States   Visual
Indicator Adaptor and Assembly for a Tractor Trailer   Wabash National, L.P.
12/793132 (pending)   United States   Visual Indicator Adaptor and Assembly for
a Tractor Trailer   Wabash National, L.P. 8528622   United States   Overhead
Door Assembly for a Storage Container   Wabash National, L.P. 2740523 (pending)
  Canada   Overhead Door Assembly for a Storage Container   Wabash National,
L.P. MXa2011005557 (pending)   Mexico   Overhead Door Assembly for a Storage
Container   Wabash National, L.P. 2818655 (pending)   Canada   Hinged bottom
roller assembly and counterbalance mechanism for overhead door   Wabash
National, L.P. MXa201305676 (pending)   Mexico   Hinged bottom roller assembly
and counterbalance mechanism for overhead door   Wabash National, L.P. 13/301471
(pending)   United States   Hinged bottom roller assembly and counterbalance
mechanism for overhead door   Wabash National, L.P.

 

 

 

 

8696048   United States   Fiber-Reinforced Floor System   Wabash National, L.P.
2763094 (pending)   Canada   Fiber-Reinforced Floor System   Wabash National,
L.P. MXa2012000350 (pending)   Mexico   Fiber-Reinforced Floor System   Wabash
National, L.P. 8720938   United States   Biasing Air Suspension System for a
Trailer   Wabash National, L.P. 2794509 (pending)   Canada   Biasing Air
Suspension System for a Trailer   Wabash National, L.P. MXa2012013275 (pending)
  Mexico   Biasing Air Suspension System for a Trailer   Wabash National, L.P.
2794545 (pending)   Canada   Wall panel structure for a refrigerated panel  
Wabash National, L.P. MXa2012013276 (pending)   Mexico   Wall panel structure
for a refrigerated panel   Wabash National, L.P. 13/663023 (pending)   United
States   Wall panel structure for a refrigerated panel   Wabash National, L.P.
8876193   United States   Inner Wall Liner for a Refrigerated Trailer Wall Panel
  Wabash National, L.P. 8562019   United States   Bumper Block Assembly for a
Rear Bumper of a Trailer   Wabash National, L.P. 8985921   United States   Side
Rail of a Flatbed Trailer for Use with Cargo Restraint Device   Wabash National,
L.P. 2809530 (pending)   Canada   Side Rail of a Flatbed Trailer for Use with
Cargo Restraint Device   Wabash National, L.P. MXa2013002940 (pending)   Mexico
  Side Rail of a Flatbed Trailer for Use with Cargo Restraint Device   Wabash
National, L.P. 14/619808 (pending)   United States   Side Rail of a Flatbed
Trailer for Use with Cargo Restraint Device   Wabash National, L.P. 14/259692
(pending)   United States   Center Lamp Bracket   Wabash National, L.P. 8006386
  United States   Method of Making a One-Piece Sidewall Liner with Logistic Slot
  Wabash National, L.P. 8375656   United States   Insulating Sheet and
Refrigerated Trailer Components Formed from Same   Wabash National, L.P.

 

 

 

 

8177286   United States   Side skirt system for a trailer   Wabash National,
L.P. 14/321977 (pending)   United States   Side skirt system for a trailer  
Wabash National, L.P. 62/072,216(pending)   United States   Side skirt system
for a trailer   Wabash National, L.P. 8162384   United States   Side underride
cable system for a trailer   Wabash National, L.P. P11010207-8 (pending)  
Brazil   Side skirt and side underride cable system for a trailer   Wabash
National, L.P. 2758500 (pending)   Canada   Side skirt and side underride cable
system for a trailer   Wabash National, L.P. 10765160.6 (pending)   European
Patent Convention   Side skirt and side underride cable system for a trailer  
Wabash National, L.P. MXa2014009254 (pending)   Mexico   Side skirt and side
underride cable system for a trailer   Wabash National, L.P. 2836148 (pending)  
Canada   Flexible panel member for a trailer side skirt system   Wabash
National, L.P. MXa2013014586 (pending)   Mexico   Flexible panel member for a
trailer side skirt system   Wabash National, L.P. 14/100071 (pending)   United
States   Flexible panel member for a trailer side skirt system   Wabash
National, L.P. 8801078   United States   Side skirt system for a trailer  
Wabash National, L.P. 8398150   United States   Side skirt system for a trailer
  Wabash National, L.P. 8579359   United States   Side skirt system for a
trailer   Wabash National, L.P. Not Available  (pending)   Canada   Side skirt
system for a trailer   Wabash National, L.P. MXa2015003178 (pending)   Mexico  
Side skirt system for a trailer   Wabash National, L.P. 8973974   United States
  Aerodynamic rear fairing system for a trailer   Wabash National, L.P.
14/644508 (pending)   United States   Side skirt system for a trailer   Wabash
National, L.P.

 

 

 

 

8783758   United States   Folding side skirt for a trailer   Wabash National,
L.P. 2810007  (pending)   Canada   Folding side skirt system for a trailer  
Wabash National, L.P. MXa2013003099 (pending)   Mexico   Folding side skirt
system for a trailer   Wabash National, L.P. 2875833  (pending)   Canada   Wake
convergence device for a vehicle   Wabash National, L.P. MXa2014015440 (pending)
  Mexico   Wake convergence device for a vehicle   Wabash National, L.P.
PCT/US13/45661 (pending)   Patent Cooperation Treaty   Wake convergence device
for a vehicle   Wabash National, L.P. 14/709980 (pending)   United States  
Aerodynamic Rear Drag Reduction System for a Trailer   Wabash National, L.P.
2830680 (pending)   Canada   Aerodynamic rear drag reduction system for a
trailer   Wabash National, L.P. Not Available (pending)   Canada   Aerodynamic
rear drag reduction system for a trailer   Wabash National, L.P. MXa2015006063
(pending)   Mexico   Aerodynamic rear drag reduction system for a trailer  
Wabash National, L.P. 14/049506 (pending)   United States   Aerodynamic rear
drag reduction system for a trailer   Wabash National, L.P. MXa2013012609
(pending)   Mexico   Aerodynamic rear drag reduction system for a trailer  
Wabash National, L.P. 62/116891 (pending)   United States   Aerodynamic rear
drag reduction system for a trailer   Wabash National, L.P. MXa2015001839
(pending)   Mexico   Composite wood flooring and method of making same   Wabash
National, L.P. 2881500  (pending)   Canada   Composite wood flooring and method
of making same   Wabash National, L.P. 14/615927 (pending)   United States  
Composite wood flooring and method of making same   Wabash National, L.P.
14/257257  (pending)   United States   Aerodynamic rear fairing system for a
trailer   Wabash National, L.P. 62/154495 (pending)   United States  
Aerodynamic rear fairing system for a trailer   Wabash National, L.P.

 

 

 

 

62/165466 (pending)   United States   NOSE GAP REDUCERS FOR TRAILERS   Wabash
National, L.P. 2884516 (pending)   Canada   REAR IMPACT GUARD   Wabash National,
L.P. 2849696  (pending)   Canada   Aerodynamic rear fairing system for a trailer
  Wabash National, L.P. MXa2014005065 (pending)   Mexico   Aerodynamic rear
fairing system for a trailer   Wabash National, L.P. 62/092026 (pending)  
United States   Pump systems for controlling pressure loads   Wabash National,
L.P. 8894122   United States   Interior deck system for a trailer or other
storage container   Wabash National, L.P. Not Available (pending)   Canada  
Interior deck system for a trailer or other storage container   Wabash National,
L.P. MXa2013012097 (pending)   Mexico   Interior deck system for a trailer or
other storage container   Wabash National, L.P. 5921677   United States   Food
processing agitator device   Walker Stainless Equipment Company, Inc. 7645114  
United States   Viscous Product Transportation Trailer   Brenner Tank LLC
2613808 (pending)   Canada   Viscous Product Transportation Trailer   Brenner
Tank LLC MXa2008000085 (pending)   Mexico   Viscous Product Transportation
Trailer   Brenner Tank LLC 7815212   United States   Air-Operated Coupling
Assembly   Wabash National, L.P. 2010260122   Australia   Semi-trailer for
transporting circular objects   Wabash National, L.P. 2011/08995   South Africa
  Semi-trailer for transporting circular objects   Wabash National, L.P.

 

 

 

 

5890781  

United States

 

Glove Box



 

Walker Group Holdings LLC

Walker Stainless Equipment Company LLC

Extract Technology Limited 

7017306   United States   Containment Assembly  

Walker Group Holdings LLC

Walker Stainless Equipment Company LLC

Extract Technology Limited

5439266   United States   Riveted Plate Trailer Construction   Wabash National,
L.P. 5218794   United States   Movable Deck System   Wabash National, L.P.
5152228   United States   Universal Coupling Adapter for Rail-Highway Vehicles  
Wabash National, L.P. 5221103   United States   Quick Change Slider Panel and
Installation Method for Flatbed Trailer   Wabash National, L.P. 5195800   United
States   Plate Wall Trailer   Wabash National, L.P. 11/856298 (pending)   United
States   Method of Forming a Logistics Panel for Use in a Sidewall of a Trailer
  Wabash National, L.P. 61/372259   United States   Composite Panel Having
Perforated Foam Core   Wabash National, L.P. 12/582267   United States   Trailer
Coupler Assembly Including a Sacrificial Anode   Wabash National, L.P. 12/577490
  United States   Foldable Mobile Storage Container   Wabash National, L.P.
12/721027   United States   Panel for a Storage Container   Wabash National,
L.P. 61/254907   United States   Modular Storage Container   Wabash National,
L.P.

 

 

 

 

13/113114 (pending) / 8794762

  United States   Device and a Method for Measuring a Characteristic Reading
Distance of an Individual in a Near Vision Natural Posture   Wabash National,
L.P. 13/088596 (pending)   United States   Roof Assembly for Storage Container  
Wabash National, L.P. 13/053807 (pending)   United States   Liquefied Air
Refrigeration System for a Storage Container   Wabash National, L.P. 61/416107
(pending)   United States   Hinged Bottom Roller for Overhead Door Assembly  
Wabash National, L.P. 61/430017 (pending)   United States   Fiber-Reinforced
Floor System   Wabash National, L.P. 12/910956 (pending)   United States  
Modular Storage Container   Wabash National, L.P. 13/764843 (pending)   United
States   Roof Assembly for a Trailer   Wabash National, L.P.

 

* Assignment from John Cannon and John Rademacher, two of the named inventors,
has been recorded. However, no assignment to Brenner Tank LLC or Brenner Tank
Services from Hans (John) Schaupp, the third named inventor, has been recorded.
An assignment by John Schaupp to P&S Investment Company, Inc. has been recorded.
Any rights held by Brenner Tank LLC and Brenner Tank Services LLC are subject to
the joint development agreement between Brenner Tank LLC, Brenner Tank Services
LLC and P&S Investment Company, Inc. dated July 15, 2005 and such rights are
jointly owned by Brenner Tank LLC and Mr. Hans Schaupp, or his assignee.

 

License Agreements

·Distribution Agreement, dated April 28, 2015, by and among Wabash National,
L.P., Transcraft Corporation and Aurora Parts & Accessories LLC;

·Asset Purchase Agreement, dated July 22, 2003, and as amended on September 19,
2003, by and among Wabash National Corporation and certain of its affiliates and
Apex Trailer Leasing & Rentals, LLC and its affiliates;

·License Agreement, dated June 30, 2007, by and between Wabash National, L.P.
and Kirloskar Pneumatic Co., Ltd.;

·License Agreement dated June 28, 2011, by and between Wabash National, L.P. and
Truck Lite Co, LLC;

·License Agreement dated May 3, 2011 by and between Sterilization Technology
Group, Inc. and Walker Stainless Equipment Company LLC.

·Viscous Product Unloading Enhancements for Liquid Transportation Trailers Joint
Ownership Agreement, dated July 15, 2005 by and between P& S Investment Company,
Inc. and Brenner Tank LLC.

 

 

 

 

Schedule 4.15

 

Deposit Accounts and Securities Accounts

 

Bank   Description   Account
Number   Account Name   Account
Address Wells Fargo Bank,
National Association   WNTC Local Deposits   xxxxxxxx   Wabash National
Corporation Local Desktop Deposits   PO Box 6129, Lafayette, IN 47903 Wells
Fargo Bank, National Association   Master Operating Agreement   xxxxxxxx  

 

Wabash National Corporation Master Account

  PO Box 6129, Lafayette, IN 47903 Wells Fargo Bank, National Association  
Commercial Checking Account   xxxxxxxx   Wabash National Corporation   PO Box
6129, Lafayette, IN 47903   Wells Fargo Bank, National Association   Charitable
Contribution Account   xxxxxxxx   Wabash National Corporation Charitable
Contribution Account   PO Box 6129, Lafayette, IN 47903 Wells Fargo Bank,
National Association   Term Priority Collateral Account   xxxxxxxx   Wabash
National Corporation Term Priority Collateral Account   PO Box 6129, Lafayette,
IN 47903 Wells Fargo Bank, National Association   Escrow Account   xxxxxxxx   GE
Government Finance, Transcraft Trigg Co, Escrow Account   PO Box 6129,
Lafayette, IN 47903 Wells Fargo Bank, National Association   Escrow Account  
xxxxxxxx   Wabash National/Beall Corp Escrow Account   PO Box 6129, Lafayette,
IN 47903 Wells Fargo Bank, National Association   Zero Balance Account  
xxxxxxxx   Walker Group Zero Balance Account   PO Box 6129, Lafayette, IN 47903
Wells Fargo Bank, National Association   Zero Balance Account   xxxxxxxx   Bulk
Solutions LLC Zero Balance Account   PO Box 6129, Lafayette, IN 47903 Wells
Fargo Bank, National Association   Controlled Disbursement Account   xxxxxxxx  
Brenner Tank Services LLC Controlled Disbursement Account   PO Box 6129,
Lafayette, IN 47903 Wells Fargo Bank, National Association   Controlled
Disbursement Account   xxxxxxxx   Brenner Tank LLC Controlled Disbursement
Account   PO Box 6129, Lafayette, IN 47903 Wells Fargo Bank, National
Association   Controlled Disbursement Account   xxxxxxxx   Garsite Progress LLC
Controlled Disbursement Account   PO Box 6129, Lafayette, IN 47903 Wells Fargo
Bank, National Association   Controlled Disbursement Account   xxxxxxxx   Walker
Stainless Equipment Co. Controlled Disbursement Account   PO Box 6129,
Lafayette, IN 47903 RBS Citizens, N.A., dba Charter One   WNTC Desktop Deposits
  xxxxxxxx   Wabash National Corporation WNTC Sub   PO Box 6129 Lafayette, IN
47903 RBS Citizens, N.A., dba Charter One   Manufacturing Receivables   xxxxxxxx
  Wabash National Corporation Manufacturing Sub   PO Box 6129 Lafayette, IN
47903

 

 

 

 

Bank   Description   Account
Number   Account Name   Account
Address RBS Citizens, N.A., dba Charter One   WNC Depository   xxxxxxxx   Wabash
National Corporation WNC Sub Account   PO Box 6129 Lafayette, IN 47903 RBS
Citizens, N.A., dba Charter One   WNTC Lockbox   xxxxxxxx   Wabash National
Corporation WNTC Lbx Account   PO Box 6129 Lafayette, IN 47903 RBS Citizens,
N.A., dba Charter One   Transcraft Receivables   xxxxxxxx  

Transcraft Corporation

Depository Account

  PO Box 6129 Lafayette, IN 47903 RBS Citizens, N.A., dba Charter One   WWP
Depository   xxxxxxxx   Wabash National Corporation WWP Sub Acct.   PO Box 6129
Lafayette, IN 47903 RBS Citizens, N.A., dba Charter One   Master Account  
xxxxxxxx   Wabash National Corporation Master Account   PO Box 6129 Lafayette,
IN 47903 RBS Citizens, N.A., dba Charter One   FTSI DC Desktop Deposits  
xxxxxxxx   Wabash National Corporation FTSI DC Sub Account   PO Box 6129
Lafayette, IN 47903 RBS Citizens, N.A., dba Charter One   Walker Stainless
Equip. Co. Receivables   xxxxxxxx   Wabash National Corporation Walker Stainless
Equip. Co. Sub Account   PO Box 6129 Lafayette, IN 47903 RBS Citizens, N.A., dba
Charter One   Garsite Progress Receivables   xxxxxxxx   Wabash National
Corporation Garsite Progress Sub Account   PO Box 6129 Lafayette, IN 47903 RBS
Citizens, N.A., dba Charter One   Brenner Tank Services Receivables   xxxxxxxx  
Wabash National Corporation Brenner Tank Services Sub Account   PO Box 6129
Lafayette, IN 47903 RBS Citizens, N.A., dba Charter One   Brenner Tank
Receivables   xxxxxxxx   Wabash National Corporation Brenner Tank Sub Account  
PO Box 6129 Lafayette, IN 47903 RBS Citizens, N.A., dba Charter One   Bulk
Solutions Receivables   xxxxxxxx   Wabash National Corporation Bulk Solutions
Sub Account   PO Box 6129 Lafayette, IN 47903 Capital One Bank   Merchant
Account   xxxxxxxx   Wabash Merchant Account   PO Box 6129, Lafayette, IN 47903
SunTrust   Escrow Account   xxxxxxxx   Wabash National/Walker Group Escrow
Account   PO Box 6129, Lafayette, IN 47903 BMO Harris Bank   New Lisbon Local
Merchant Account   xxxxxxxx   Walker Stainless Equipment Co. LLC Account for
Merchant Credit Card Receipts   PO Box 94033, Palantine, IL 60094-4033 Security
Bank of Kansas City   Operating Account   xxxxxxxx   Petty Cash Account  

PO Box 171297

Kansas City, KS 66117

 

 

 

 

Schedule 4.17

 

Material Contracts

 

Purchase and Sale Agreement, dated March 26, 2012 by and among Wabash National
Corporation, Walker Group Holdings LLC and Walker Group Resources LLC.

 

Permitted Convertible Note Documents.

 

Permitted Convertible Notes Indenture.

 

Executive Employment Agreement dated June 28, 2002 between Wabash National
Corporation and Richard J. Giromini, as amended January 1, 2007, September 15,
2010 and December 31, 2010.

 

Distribution Agreement, dated April 28, 2015, by and among Wabash National,
L.P., Transcraft Corporation and Aurora Parts & Accessories LLC.

 

Lease Agreement among Cadiz-Trigg County Industrial Development Authority, Inc.
and Transcraft Corporation, dated February 7, 2012 and related Guaranty
Agreement among Wabash National Corporation and Cadiz-Trigg County Industrial
Development Authority, Inc., dated February 2, 2012.

 

Credit Agreement among Wabash National, L.P., Tycorra Investments Inc., Tycorra
Properties Inc., Brent A. Larson, and Theresa Larson, dated December 21, 2010.

 

Form of Indemnification Agreement, approved by Company’s Board of Directors, and
to be executed with Company directors, officers and senior financial personnel
in June 2011.

 

ISDA Master Agreement dated March 8, 2011 by and between Walker Group Holdings
and Fifth Third Bank.

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Brad
Walker

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Bruce
Yakley

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with James
Miller

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with John
Cannon

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Doug
Chapple

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Dave
Nick

 

Distributor Agreement, dated January 2, 2009, by and between Liquid Controls
LLC, Garsite/Progress LLC and TST LLC.

 

 

 

 

Schedule 4.29

 

Locations of Inventory

 

Processor Locations

 

Roll Coater, Inc.

 

(Wabash National, L.P.)

1950 E. Main St.

Greenfield, IN  46140

 

(Wabash National, L.P.)

858 E. Hupp Rd.

LaPorte, IN  46350

 

(Wabash National, L.P.)

4502 Freedom Way

Weirton, WV  26062

 

(Wabash National, L.P.)

2604 River Road

Hawesville, KY  42348

 

(Wabash National, L.P.)

5888 CR East 180

Blytheville, AR  72315

 

Greenbush Industries

 

(Wabash National, L.P.)

2000 Greenbush St.

Lafayette, IN  47904

 

3D Machine

 

(Wabash National, L.P.)

215 S. Newton St.

Goodland, IN 47948

 

Wiley Metal Fabrication Inc.

 

(Wabash National, L.P.)

816 W 34th St.

Marion, IN 46952

 

 

 

 

The Zook Machine

 

(Wabash National, L.P.)

110 W 1250 S

Battleground, IN 47920

 

Anita Machine and Tool, Inc.

 

(Wabash National, L.P.)

510 Elston Rd

Lafayette, IN 47909

 

Serie’s Hardwoods, Inc.

 

(Wabash National, L.P.)

2521 E Bethel Rd.

Attica, IN 47918

 

Mid-American Trailer Repair

 

(Wabash National, L.P.)

4984 East 400 South

Lafayette, IN 47905

 

Midland Stamping and Fabricating

 

(Wabash National, L.P.)

9521 W Ainslie

Schiller Park, IL 60176

 

Logan Stampings, Inc.

 

(Wabash National, L.P.)

1100 E. Main Street

Logansport, IN 46947

 

AZZ Galvanizing

 

(Wabash National, L.P.)

2631 Jim Neu Drive

Plymouth, IN 46563

 

(Wabash National, L.P.)

7825 S. Homestead Dr.

Hamilton, IN  46742

 

 

 

 

(Wabash National, L.P.)

2415 S. Walnut St.

Muncie, IN  47302

 

(Wabash National, L.P.)

625 Mills Road

Joliet, IL 60433

 

(Wabash National, L.P.)

310 East Progress Drive

Dixon, IL 61021

 

Leased Locations

 

D&L Realty

 

(Wabash National Trailer Centers, Inc.)

400 Keystone Parkway

Dunmore, PA

 

David and Sharon McGraw d/b/a Classic Tire Wheel and Auto Sales LLC

 

(Wabash National Trailer Centers, Inc.)

2595 Hopkinsville Rd.

Cadiz, KY 42211

 

Cadiz-Trigg County Industrial Development Authority

 

(Transcraft Corporation)

489 International Drive

Cadiz, KY 42211

 

City of Cadiz

 

(Transcraft Corporation)

44 International Drive

Cadiz, KY 42211

 

Tate & Lyle Ingredients Americas LLC

 

(Wabash National, L.P.)

65 acres of Wabash Vacant Land south of US 52 and located on part of the
Northwest and Northeast Quarters of Section 11, Township 22 North, Range 4 West
of the Second Principal Meridian, Wea Township, Tippecanoe County, Indiana.

 

 

 

 

Joe T. Richardson

 

(Wabash National, L.P.)

113 N. 36th Street

Lafayette, IN 47905

 

David P. Reckell

 

(Walker Stainless Steel Equipment Company LLC)

27620 County Road 561

Travares, FL

 

RLK Properties, LLC

 

(Brenner Tank Services LLC)

2105 Donna Drive, Suite 5

Ashland, KY (currently on month-to-month basis)

 

APF Bellbrook Industrial, LLC

 

(Brenner Tank Services, LLC)

3135-3139 Fleetbrook Drive

Memphis, TN

 

Findlay’s Tall Timbers Distribution Center, Inc., as sublessor

 

(Garsite/Progress, LLC )

1005 Lima Avenue

Findlay, OH (currently operating on month-to-month term)

 

Uncle Bob’s Self Storage

 

Walker Stainless Equipment Company LLC

2305 Manana Drive

Dallas, TX, Unit 316

 

Pantano Land Holdings, LLC

 

(Garsite/Progress, LLC)

539 & 565 S. 10th Street

Kansas City, KS (includes 920 McAlpine Avenue, 500 S. Mill Street and 501 S.
Boeke Street)

 

 

 

 

Pike Properties, LLC

 

(Brenner Tank LLC)

8.21 Acres and Gravel Lot at N. 3670 South 12-16, Mauston, WI and all buildings
and improvements located on the 8.21 acres, as well as a 6.491 acre gravel lot.

 

Pike Properties LLC

 

(Brenner Tank Services LLC)

Building 7 and East Storage Shed at N. 3670 South 12-16, Mauston, WI

 

Pike Properties LLC

 

(Brenner Tank Services LLC)

Building 8 at N. 3670 South 12-16, Mauston, WI

 

GSL Partners SUB ONE, L.P.

 

(Brenner Tank Services LLC )

2840 Appelt Road

Houston, TX

 

Ridge Road Associates

 

(Walker Stainless Equipment Company LLC)

950 Ridge Road

Claymont, DE

 

Winkler Logistics Center, LLC

 

(Wabash Wood Products, Inc.)

805 Cottonwood Rd.

Harrison, AR 72601

 

Dean Realty Co.

 

(Garsite/Progress, LLC)

1201 W. 31st Street

Kansas City, MO

 

PSC Container Services, LLC, as subessor

 

(Brenner Tank Services LLC)

400 Mound City Road

West Memphis, Arkansas

 

 

 

 

Qualawash Holdings LLC, as sublessor

 

(Brenner Tank Services LLC)

801 East 120th Street

Chicago, IL

 

Qualawash Holdings LLC, as sublessor

 

(Brenner Tank Services LLC)

6735 Airline Highway

Baton Rouge, LA

 

Phillip J Gardner

 

(Wabash National Trailer Centers, Inc.)

2000 Fostoria Avenue

Findlay, OH

 

Carl Schoen

 

(Wabash National Trailer Centers, Inc.)

1041 Lake Road

Medina, OH

 

FedEx Corporation

 

(Wabash National Trailer Centers, Inc.)

8951 Yosemite Street

Henderson, CO

 

(Wabash National Trailer Centers, Inc.)

6000 Riverside Drive

Keasbey, NJ

 

(Wabash National Trailer Centers, Inc.)

1289 Walden Avenue

Buffalo, NY

 

(Wabash National Trailer Centers, Inc.)

12501 NE 40th Street

Kansas City, MO

 

(Wabash National Trailer Centers, Inc.)

3410 S. 51st Avenue

Phoenix, AZ

 

 

 

 

(Wabash National Trailer Centers, Inc.)

1525 Woodson Road

St. Louis, MO

 

(Wabash National Trailer Centers, Inc.)

7 Long Lake Road

St. Paul, MN

 

(Wabash National Trailer Centers, Inc.)

350 Ruby Road

Willington, CT

 

(Wabash National Trailer Centers, Inc.)

63 Stults Road

Dayton, NJ

 

St. Johns Corporation

 

(Wabash National LP – Beale)

9200 E Ramsey

Portland, OR

 

Scully Real Estate Co. II, LLC

 

(Walker Stainless Equipment Company LLC)

195 Bickford Street

New Lisbon, WI

 

Bailment Locations

 

Jing Mei Management

Supply Chain Solutions

 

(Wabash National, L.P.)

4136 United Parkway

Schiller Park, IL  60176

 

Werner Enterprises, Inc.

 

(Bulk Solutions, LLC)

1212 Carrier’s Drive

Laredo, TX

 

 

 

 

Owned Property

 

(Wabash National Trailer Centers, Inc.)

125 Monahan Avenue

Dunmore, PA

 

(Wabash National Trailer Centers, Inc.)

1605 Ackerman Road

San Antonio, TX

 

(Wabash National Trailer Centers, Inc.)

10498 N. Vancouver Way

Portland, OR

 

(Wabash National Trailer Centers, Inc.)

298 Dutch Hollow Road

Smithton, PA

 

(Wabash National Trailer Centers, Inc.)

2830 South 51st Avenue

Phoenix, AZ

 

(Wabash National Trailer Centers, Inc.)

17301 NW 2nd Avenue

Miami, FL

 

(Wabash National Trailer Centers, Inc.)

4780 Vasquez Boulevard

Denver, CO

 

(Wabash National Trailer Centers, Inc.)

4132 Irving Boulevard

Dallas, TX

 

(Wabash National Trailer Centers, Inc.)

1525 Georgesville Road

Columbus, OH

 

(Wabash Wood Products, Inc.)

339 West Industrial Park Road

Harrison, AR

 

 

 

 

(Wabash National, L.P.)

3550 East Veterans Memorial Parkway

(also known as 3550, 3600 & 3700 East County Road

and 350 South & 3459 Concord Road

Lafayette, IN

 

(Wabash National, L.P.)

1450, 1440 & 1240 Navco Drive;

3459 McCarty Lane; and

3460 McCarty Lane

Lafayette, IN

 



 

 